DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 12/20/2021.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on NEW COLLECTIVE references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE. Examiner is now using new Reference Chen (US Pub 2007/0247190) and Rien et al. (Us Pat 8421501)for Claims 1, 5-6, 8-10, 16-20 to address the new amended claimed feature(s), which was what Applicant argued about, in his remarks, filed on 12/20/2021.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 5-6, 8-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan”, US Pub 2015/0070086), in view of Chen (US Pub 2007/0247190) and further view of Rien et al. (“Rien”, Us Pat 8421501).
 [NOTE. Under Broadest Reasonable Interpretations (BRI), when using terms like “couple” or just “connect”, they are not given much weight, except to an extent where, as long some type of connection/coupling (an/or similarly, disconnection/decoupling) are taking place (which may happen thru a direct wire connection; or indirectly via different elements, thru operation, or merging of signals, etc), as defined by plain English term in google dictionary (Google dictionary defines ‘couple/connect’ as- i.e. two individuals/locations/points of same sort being considered ‘together/combined/or joined’, which itself does not have much functionality, except for somehow being ‘joined/together/meeting/connecting/coupling’ etc.). Hence, for the purpose of examination, when rejecting any claims in below, when terms like ‘couple/connect’ are used by the Applicant, they are only interpreted according to Google’s plain English definition. Furthermore, Applicant fail to claim any type of “DIRECT connection” between claimed two elements].
Regarding claim 1, Tan teaches (Fig. 1-4; Para 36-55) a device (IC 100), comprising:
an output pad (I/O PAD 240) that is configured to supply an output pad voltage (on pathway 125); 
tracking circuitry (210, 230) that is
configured to 
receive a first voltage (i.e. 335 receiving Vcc 1.5V), 
receive a second voltage (i.e. gnd) that is different than the first voltage (i.e. 335), 
receive the output pad voltage (i.e. at node 336) as a feedback voltage (since 240 is input/output PAD, it has functionality of providing feedback voltage), and 
provide a first tracking voltage (i.e. dv2) and a second tracking voltage (i.e. dv1) 
based on (using 230)
the first voltage (i.e. 335), 
the second voltage (i.e. gnd) and 
the feedback voltage (i.e. at node 336); and
output circuitry (220) that is configured to
receive 
the first tracking voltage (dv2) and 
the second tracking voltage (dv1) 
from the tracking circuitry (210) and 
provide 
the output pad voltage to (i.e. at node 315) the output pad (240) 
based on 
the first tracking voltage (dv2) and 
the second tracking voltage (dv1).
wherein the output circuitry (220)
includes switch structures (transistors in output circuitry 220: 311, 312, 313, 314)
including 
a first current source (current sources 311 or 312 to source or sink between Vcc and ground) and 
a second transistor (313 or 314), 
wherein the first current source (311 or 312)
 is coupled between
the first voltage (i.e. Vcc 1.5V or ground; Para 50-51)
the second transistor (313 or 314), 
wherein the second transistor (313, or 314) 
is coupled to 
the first current source (corresponding current sources 311, or 312) and 
the output pad (240).
However, Tan fails to teach using transistor, instead of current source, to function as a 1st transistor and coupling a first supply voltage (which is different than the first voltage).
 However, Chen (Fig. 2, 4; Para 15-19, 27) teaches using 1st transistor (i.e. P2 or N3) to source (Para 19) or sink (Para 18) certain value of the corresponding supply voltage(s) (i.e. VDDPST or ground), and coupling a first supply voltage (VDDPST>first voltage Vdd).
 [Fig. 2, 4; Furthermore, Chen teaches 1st transistor (i.e. P2 or N3) coupled between 1st supply voltage (VDDPST) and the 2nd transistor (i.e. P1 or N1), and second transistor (i.e. 2nd transistor P1 connecting with 1st transistor P2 or 2nd transistor N1 connecting with 1st transistor N, and both P1 and N1 connecting to Pad) coupled between the 1st transistor (P2 or N3) and the output pad (Pad). Also, use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st and 2nd transistor series connection between  1st supply voltage and output pad, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru with the same path, and precise operation of sourcing or sinking corresponding supply voltage, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Furthermore, Rien teaches (Fig. 2-3; col. 7 L49-col. 8 L47) using cascaded series switching structure (1st supply voltage Vdd respective series connection with two PMOS ‘48, 46’, two NMOS ‘44, 42’ and 2nd supply voltage Vss. Furthermore, midpoint between PMOS 46 and NMOS 44 is connected to the PAD 20) between two supply voltages (Vdd, Vss), where 1st transistor (i.e. 48, 42) is used for further to source or sinking operation of the corresponding supply voltage(s) (i.e. VDD vs. Vss).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have such series cascaded switching transistors between two supply voltages, as disclosed by Rien, which is same as collectively taught output circuit of Tan and Chen, as doing  so would have strengthen the output circuitry having the the ability of the to provide higher voltage domain the pad, as taught by Rien (col. 8 L41-47 and abstract).
Regarding claim 5, Tan fails to teach the supply voltage is provided to the output pad (240) as the output pad voltage (Vout=Vpad=pad voltage) when the first transistor and the second transistor are activated.
However, Chen teaches (Fig. 2, 4; Para 15-19, 27)
the supply voltage (VDDPST) is provided to the output pad (PAD) as the output pad voltage (Vout=Vpad=pad voltage) 
when the first transistor and the second transistor are activated (P2=P1=on; Para 15-19 and 27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st and 2nd transistor series connection between  1st supply voltage and output pad, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 6, Tan teaches the tracking circuitry (210, 230) provides the first tracking voltage (dv2) to a gate of the first transistor (313). 
However, Tan fail to teach the first transistor provides the first supply voltage to the second transistor when activated by the first tracking voltage.
However, Chen teaches (Fig. 2, 4; Para 15-19, 27)
wherein the tracking circuitry (204, 206, 250, 251)
provides the first tracking voltage (204 driving P2 with a 1st tracking voltage)
to a gate of the first transistor (P2), and 
wherein the first transistor (P2) 
provides the first supply voltage (VDDPST) 
to the second transistor (P1) 
when activated by the first tracking voltage (204 driving P2 with a 1st tracking voltage).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claims 8, Tan teaches the switch structures (switches in 220) proving to the output pad (240), the output pad voltage. 
However, Tan fails to teach a third transistor and a fourth transistor, wherein the third transistor is coupled between the output and the fourth transistor, wherein the fourth transistor is coupled between the third transistor and a second supply voltage, and wherein the second supply voltage is provided to the output as the output voltage when the third transistor and the fourth transistor are activated.
However, Chen teaches (Fig. 2, 4; Para 15-19, 27)
 the supply voltage (VDDPST) is a first supply voltage, 
wherein the switch structures (260) include 
a third transistor (N1) and
a fourth transistor (N2, N3), 
wherein the third transistor (N1) 
is coupled between 
the output pad (PAD) and 
the fourth transistor (N2), 
wherein the fourth transistor (N2)
 is coupled between
 the third transistor (N1) and 
a second supply voltage (GND, via N3)
 that is different from the first supply voltage (VDDPST)
wherein the second supply voltage (gnd) 
is provided to the output pad (PAD) as the output pad voltage (Vout=Vpad=pad voltage) 
when the third transistor (N1) and the fourth transistor (N2) are activated (on; i.e. Para 27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 9, Tan teaches the tracking circuitry (210, 230) provides the second tracking voltage (dv1) to a gate of output circuit’s transistor (220), and wherein the output circuit’s transistor (220) provides the second supply voltage (gnd) when activated by the second tracking voltage (dv1).
However, Tan fails to teach the output circuit transistors comprising third and fourth transistors, where the second tracking voltage is provided to a gate of the fourth transistor, and wherein the fourth transistor provides the second supply voltage to the third transistor when activated by the second tracking voltage.
However, Chen teaches (Fig. 2, 4; Para 15-19, 27) 
wherein the tracking circuitry (204, 206, 250, 251)
provides the second tracking voltage (206 driving N3 with a 2nd tracking voltage)
 to a gate of the fourth transistor (N3), and
wherein the fourth transistor (N3) 
provides the second supply voltage (ground) 
to the third transistor (N1) 
when activated by the second tracking voltage (206 activating N3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 10, Tan teaches the tracking circuitry (210, 230) provides the second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements) to a gate of the output circuit transistor (220), and wherein the output circuit  transistor (220) provides the second supply voltage (gnd) to the output pad (240) when activated by the second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements).
However, Tan fails to teach the output circuit transistors comprising third and fourth transistors, provides the second reference tracking voltage to a gate of the third transistor, and wherein the third transistor provides the second supply voltage to the output when activated by the second reference tracking voltage.
However, Chen teaches (Fig. 2, 4; Para 15-19, 27) 
wherein the tracking circuitry (204, 206, 250, 251) 
provides the second reference tracking voltage (i.e. 251’s 2nd reference tracking voltage is driving N1) 
to a gate of the third transistor (N1), and 
wherein the third transistor (N1) 
provides the second supply voltage (ground) 
to the output pad (PAD) 
when activated by the second reference tracking voltage (251 driving N1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 16, Tan teaches (Fig. 1-4; Para 36-55) a voltage tracking circuit (210, 230), comprising:
an output stage (220) 
having output transistors (313, 314) that are 
configured to 
receive a first tracking signal (313 receiving dv2), 
receive a second tracking signal (314 receiving dv1), and 
provide an output pad signal (at node 315) to an output pad (240)
based on 
the first tracking signal (dv2) and
 the second tracking signal (dv1);
a feedback stage (i.e. 210) that is 
configured to 
receive the output pad signal (on pathway 125) 
from the output stage (220) and 
provide a pad feedback signal (at node 337, 338) 
based on 
the output pad signal (at node 336); and
a tracking stage (i.e. 230) that is 
configured to 
receive a first signal (335), 
receive a second signal (gnd) 
that is different than the first signal (335),
receive the output pad signal (at node 336) 
from the output pad (240), 
receive the pad feedback signal (since 240 is input/output PAD, it has functionality of providing feedback voltage) 
from the feedback stage (210), and 
provide 
the first tracking signal (dv2) and 
the second tracking signal (dv1) 
to the output stage (220) 
based on 
the first signal (335),
 the second signal (gnd), 
the output pad signal (at node 315), and 
the pad feedback signal (at 336)
wherein the output circuitry (220)
includes switch structures (transistors in output circuitry 220: 311, 312, 313, 314)
including 
a first current source (current sources 311 or 312 to source or sink between Vcc and ground) and 
a second transistor (313 or 314), 
wherein the first current source (311 or 312)
 is coupled between
the first voltage (i.e. Vcc 1.5V or ground; Para 50-51)
the second transistor (313 or 314), 
wherein the second transistor (313, or 314) 
is coupled to 
the first current source (corresponding current sources 311, or 312) and 
the output pad (240).
However, Tan fails to teach using transistor, instead of current source, to function as a 1st transistor and coupling a first supply voltage (which is different than the first voltage).
 However, Chen (Fig. 2, 4; Para 15-19, 27) teaches using 1st transistor (i.e. P2 or N3) to source (Para 19) or sink (Para 18) certain value of the corresponding supply voltage(s) (i.e. VDDPST or ground), and coupling a first supply voltage (VDDPST>first voltage Vdd).
 [Fig. 2, 4; Furthermore, Chen teaches 1st transistor (i.e. P2 or N3) coupled between 1st supply voltage (VDDPST) and the 2nd transistor (i.e. P1 or N1), and second transistor (i.e. 2nd transistor P1 connecting with 1st transistor P2 or 2nd transistor N1 connecting with 1st transistor N, and both P1 and N1 connecting to Pad) coupled between the 1st transistor (P2 or N3) and the output pad (Pad). Also, use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st and 2nd transistor series connection between  1st supply voltage and output pad, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru with the same path, and precise operation of sourcing or sinking corresponding supply voltage, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Furthermore, Rien teaches (Fig. 2-3; col. 7 L49-col. 8 L47) using cascaded series switching structure (1st supply voltage Vdd respective series connection with two PMOS ‘48, 46’, two NMOS ‘44, 42’ and 2nd supply voltage Vss. Furthermore, midpoint between PMOS 46 and NMOS 44 is connected to the PAD 20) between two supply voltages (Vdd, Vss), where 1st transistor (i.e. 48, 42) is used for further to source or sinking operation of the corresponding supply voltage(s) (i.e. VDD vs. Vss).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have such series cascaded switching transistors between two supply voltages, as disclosed by Rien, which is same as collectively taught output circuit of Tan and Chen, as doing  so would have strengthen the output circuitry having the the ability of the to provide higher voltage domain the pad, as taught by Rien (col. 8 L41-47 and abstract).
Regarding claim 17, Tan teaches 
the tracking stage (210, 230) is 
configured to 
receive a first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively), 
receive a second reference signal (initial Vref2 that is passed thru 230, 220, and 240, respectively) 
that is different than the first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively), and 
provide 
a first reference tracking signal (i.e. adjusted Vref1, using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements) and 
a second reference tracking signal (i.e. adjusted Vref2, using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements)
based on
the first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively) and 
the second reference signal (initial Vref2 that is passed thru 230, 220, and 240, respectively), and
the output transistors (transistors in 220) of the output stage (220) are 
configured to 
receive the first reference tracking signal (adjusted Vref1 is provided, via 230), 
receive the second reference tracking signal (adjusted Vref2 is provided, via 230), and 
provide the output pad signal to the output pad (240) 
based on the 
the first tracking signal (dv2), 
the second tracking signal (dv1), 
However, Tan fail to teach the output transistors of the output stage are configured to provide the output pad signal to the output (240) the based on the first reference tracking signal, and the second reference tracking signal.
However, Chen teaches (Fig. 2, 4; use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27) 
the output transistors (260) of the output stage are configured to 
receive the first reference tracking signal (‘250-251’ driving P1), 
receive the second reference tracking signal (250-251’ driving N1), and 
provide the output pad signal to the output pad (PAD)
based on  
the first tracking signal (204 driving P2), 
the second tracking signal (206 driving N3), 
the first reference tracking signal (‘250-251’ driving P1), and 
the second reference tracking signal (250-251’ driving N1)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 18, Tan teaches
 the output transistors of the output stage (220) 
include 
a first transistor (313), and 
a second transistor (314), and 
wherein: 
the first transistor (313) is coupled to the second transistor (314), 
the second transistor (314) is coupled between the first transistor (313) and the output pad (240), 
the supply voltage is provided to the output pad (240) as the output pad voltage 
when the first transistor (313) and the second transistor (314) are activated, and 
the ground voltage (ground) is provided to the output pad (240) as the output pad voltage. 
However, Tan fails to teach the output transistors of the output stage include a third transistor and a fourth transistor, and wherein: the first transistor is coupled between a supply voltage and the second transistor, the third transistor is coupled between the output and the fourth transistor, the fourth transistor is coupled between the third transistor and a ground voltage, the supply voltage is provided to the output as the output voltage when the first transistor and the second transistor are activated, and the ground voltage is provided to the output as the output voltage when the third transistor and the fourth transistor are activated.
However, Chen teaches (Fig. 2, 4; use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27) 
wherein the output transistors (260) of the output stage include 
a third transistor (N1) and 
a fourth transistor (N2, N3), 
and wherein:
the third transistor (N1)
is coupled between 
the output pad (PAD) and 
the fourth transistor (N2, N3), 
the fourth transistor (N2, N3)
is coupled between 
the third transistor (N1) and
 a ground voltage (GND), 
the supply voltage (VDDPST) is 
provided to the output pad as the output pad voltage 
when the first transistor (P2) and the second transistor (P1) are activated(on), and
the ground voltage (GND) is 
provided to the output pad as the output pad voltage 
when the third transistor (N1) and the fourth transistor (N2, N3) are activated.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 19, Tan teaches
 the tracking stage (210, 230) 
provides the first tracking signal (dv2) 
to a gate of the first transistor (313), and 
the first transistor (313) 
provides the supply voltage 
to the second transistor (314) 
when activated by the first tracking signal (dv2), 
the tracking stage (210, 230) 
provides 
the first reference tracking signal (i.e. adjusted Vref1, using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements), and
 the second transistor (314) provides the supply voltage to the output pad (240).
However, Tan fail to teach the first transistor provides the supply voltage to the second transistor when activated by the first tracking signal, the tracking stage provides the first reference tracking signal to a gate of the second transistor, and the second transistor provides the supply voltage to the output pad when activated by the first reference tracking signal, the tracking stage provides the second tracking signal to a gate of the fourth transistor, and the fourth transistor provides the ground voltage to the third transistor when activated by the second tracking signal, andthe tracking stage provides the second reference tracking signal to a gate of the third transistor, and the third transistor provides the ground voltage to the output pad when activated by the second reference tracking signal.
However, Chen teaches (Fig. 2, 4; use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27) 
the tracking stage (204, 206, 250, 251)
provides the first tracking signal (i.e. 204) 
to a gate of the first transistor (P2), and 
the first transistor (P2)
provides the supply voltage (VDDPST) to the second transistor (P1)
when activated by the first tracking signal (by 204),
the tracking stage (204, 206, 250, 251)
 provides the first reference tracking signal (250, 251) 
to a gate of the second transistor (P1), and 
the second transistor (P1) 
provides the supply voltage (VDDPST) to the output pad (PAD)
when activated by the first reference tracking signal (250, 251),
the tracking stage (204, 206, 250, 251)
provides the second tracking signal (206) 
to a gate of the fourth transistor (N2, N3), and 
the fourth transistor (N3)
provides the ground voltage (GND) to the third transistor (N1) 
when activated by the second tracking signal (by 206), and
the tracking stage (204, 206, 250, 251)
provides the second reference tracking signal (250, 251)
to a gate of the third transistor (N1), and 
the third transistor (N1)
provides the ground voltage (ground) to the output pad (PAD)
when activated by the second reference tracking signal (by 250-251).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Regarding claim 20, Tan teaches (Fig. 1-4; Para 36-55) a method, comprising:
fabricating an output pad (240) that is configured to supply an output pad voltage (on pathway 125); 
fabricating a tracking circuit (210, 230) that is configured to 
receive a first voltage (i.e. 335), 
receive a second voltage (gnd) 
that is different than the first voltage (335), 
receive the output pad voltage (at node 336) as a feedback voltage (since 240 is input/output PAD, it has functionality of providing feedback voltage), and 
provide 
a first tracking voltage (dv2) and 
a second tracking voltage (dv1) 
based on 
the first voltage (335), 
the second voltage (gnd) and 
the feedback voltage (at node 336); and
fabricating an output circuit (220) that is configured to 
receive 
the first tracking voltage (dv2) and 
the second tracking voltage (dv1) 
from the tracking circuit (210, 230) and 
provide the output pad voltage (at node 315) to the output pad (240)
 based on 
the first tracking voltage (dv2) and 
the second tracking voltage (dv1).
wherein the output circuitry (220)
includes switch structures (transistors in output circuitry 220: 311, 312, 313, 314)
including 
a first current source (current sources 311 or 312 to source or sink between Vcc and ground) and 
a second transistor (313 or 314), 
wherein the first current source (311 or 312)
 is coupled between
the first voltage (i.e. Vcc 1.5V or ground; Para 50-51)
the second transistor (313 or 314), 
wherein the second transistor (313, or 314) 
is coupled to 
the first current source (corresponding current sources 311, or 312) and 
the output pad (240).
However, Tan fails to teach using transistor, instead of current source, to function as a 1st transistor and coupling a first supply voltage (which is different than the first voltage).
 However, Chen (Fig. 2, 4; Para 15-19, 27) teaches using 1st transistor (i.e. P2 or N3) to source (Para 19) or sink (Para 18) certain value of the corresponding supply voltage(s) (i.e. VDDPST or ground), and coupling a first supply voltage (VDDPST>first voltage Vdd).
 [Fig. 2, 4; Furthermore, Chen teaches 1st transistor (i.e. P2 or N3) coupled between 1st supply voltage (VDDPST) and the 2nd transistor (i.e. P1 or N1), and second transistor (i.e. 2nd transistor P1 connecting with 1st transistor P2 or 2nd transistor N1 connecting with 1st transistor N, and both P1 and N1 connecting to Pad) coupled between the 1st transistor (P2 or N3) and the output pad (Pad). Also, use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st and 2nd transistor series connection between  1st supply voltage and output pad, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru with the same path, and precise operation of sourcing or sinking corresponding supply voltage, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
Furthermore, Rien teaches (Fig. 2-3; col. 7 L49-col. 8 L47) using cascaded series switching structure (1st supply voltage Vdd respective series connection with two PMOS ‘48, 46’, two NMOS ‘44, 42’ and 2nd supply voltage Vss. Furthermore, midpoint between PMOS 46 and NMOS 44 is connected to the PAD 20) between two supply voltages (Vdd, Vss), where 1st transistor (i.e. 48, 42) is used for further to source or sinking operation of the corresponding supply voltage(s) (i.e. VDD vs. Vss).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have such series cascaded switching transistors between two supply voltages, as disclosed by Rien, which is same as collectively taught output circuit of Tan and Chen, as doing  so would have strengthen the output circuitry having the the ability of the to provide higher voltage domain the pad, as taught by Rien (col. 8 L41-47 and abstract).
6. 	Claims 2-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US Pub 2015/0070086), in view of Chen (US Pub 2007/0247190), Rien (Us Pat 8421501) and Ho et al. (“Ho”, US Pub 2009/0195267)
Regarding claim 2, Tan teaches the first voltage (335) refers to a first operating voltage, and wherein the second voltage (gnd) refers to a second operating voltage 
However, Tan fails to teach a first operating voltage being in a first range and a second operating voltage in a second range that is different than the first range.
However, Ho teaches (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) 
a first operating voltage (209 after level-shifting VA (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) being in a first range (i.e. Vin-(Vin_max/2), where Vin is between 2.3-5.5. V) and 
a second operating voltage (211 after level-shifting VB (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) in a second range (i.e. Vin_max/2, where Vin is between 2.3-5.5. V) 
that is different than the first range. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan and Chen’s device to include ranges of operating voltages, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 3, Tan teaches
 the tracking circuitry (210, 230; para 40-46) is
 configured to 
receive a first reference voltage (initial Vref1 that is passed thru 230, 220, and 240, respectively)
related to the first operating voltage (335), 
receive a second reference voltage (initial Vref2 that is passed thru 230, 220, and 240, respectively) 
related to the second operating voltage (ground),
provide a first reference tracking voltage (i.e. using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements) 
based on 
the first reference voltage (initial Vref1 that is passed thru 230, 220, and 240, respectively), and 
provide a second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements)
 based on 
the second reference voltage (Vref2).
Regarding claim 4, Tan teaches 
the output circuitry (220) 
includes switch structures (transistors in 220) that are 
configured to 
receive the first tracking voltage (dv2) from the tracking circuitry (210, 230), 
receive the second tracking voltage (dv1) from the tracking circuitry (210, 230), and 
provide the output pad voltage (i.e. at node 336) to the output pad (240) 
based on 
the first tracking voltage (dv2) and 
the second tracking voltage (dv1).
Regarding claim 7, Tan teaches 
the tracking circuitry (210, 230) 
provides 
the first reference tracking voltage (i.e. using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements), and 
wherein the second transistor (314) 
provides output to the output pad (PAD 240) when activated. 
However, Tan fails to teach the tracking circuitry provides the first reference tracking voltage to a gate of the second transistor, and wherein the second transistor provides the first supply voltage to the output when activated by the second reference tracking voltage.
However, Chen teaches (Fig. 2, 4; use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27) 
wherein the tracking circuitry (204, 206, 250, 251) 
provides the first reference tracking voltage (250, 251) 
to a gate of the second transistor (P1), and 
wherein the second transistor (P1) 
provides the first supply voltage (VDDPST) 
to the output pad (PAD) 
when activated by the second reference tracking voltage (by 2501, 251).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device’s output circuitry to include 1st-4th transistors in series connection, where the transistors are coupled with corresponding ‘1st -2nd supply voltages, output pad’, and being driven by corresponding plural ‘tracking voltages, reference tracking voltages’, as disclosed by Chen, as doing so would have established a unique circuit design choice with series connected path, where same current can flow thru, and pass a further divided output signal to energize load/pad, and by doing so would have prevented the device in the low voltage circuit from any other damages induced by the high voltage of another circuit, as taught by Chen (Para 4, 3-2 and abstract).
7. 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US Pub 2015/0070086), in view of Chen (US Pub 2007/0247190), Rien (Us Pat 8421501) and Drapkin et al. (“Drapkin”, US Pat 6400546).
Regarding claim 11, Tan and Chen fail to teach the first supply voltage is between a first intermediate voltage and an upper boundary voltage, and wherein the second supply voltage is between a lower boundary voltage and a second intermediate voltage.
However, Drapkin teaches (Fig. 2-4; col. 3 L30-col. 6 L67)
 the first supply voltage (Fig. 2-4; 128) 
is between 
a first intermediate voltage (Fig. 3-4; i.e. 200) and 
an upper boundary voltage (boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122), and 
wherein the second supply voltage (i.e. gnd)
 is between 
a lower boundary voltage (0V, however boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122) and 
a second intermediate voltage (i.e. using 208).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan and Ho’s voltage tracking circuitry to include the first supply voltage being between a first intermediate voltage and an upper boundary voltage, and the second supply voltage being between a lower boundary voltage and a second intermediate voltage, as disclosed by Drapkin, as doing so would have provided further protection for other load circuit from overvoltage or undervoltage, as taught by Drapkin (col. 1 L19-16, col. 2 L28-40 and abstract).
Regarding claim 12, Tan teaches during a fail-safe condition, the first supply voltage (335) is similar (using 210’s programmable resistance value, which readjusts 210, 230 and 220, respectively) to the lower boundary voltage (0V), and the output pad voltage (240) is like the upper boundary voltage (i.e. 311, 312).
Allowable Subject Matter
8. 	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, a search of prior art(s) failed to teach “during a first mode of operation, the first supply voltage is similar to the upper boundary voltage at a first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the first level minus the second intermediate voltage, which refers to the first intermediate voltage” (See, Applicant’s SPEC, para 20).
Regarding claim 14, a search of prior art(s) failed to teach “during a second mode of operation, the first supply voltage is similar to the upper boundary voltage at a second level that is less than the first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the second level minus the second intermediate voltage” (See, Applicant’s SPEC, para 20) .
Regarding claim 15, a search of prior art(s) failed to teach “during a third mode of operation, the first supply voltage is similar to the upper boundary voltage at a third level that is less than the second level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the third level minus the second intermediate voltage, which refers to the lower boundary voltage” (See, Applicant’s SPEC, para 20).
Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/3/2022
	/THIENVU V TRAN/               Supervisory Patent Examiner, Art Unit 2839